DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (US5573442A) (hereinafter Morita) and further in view of Newman (US20150043769A1)  (hereinafter Newman).

Regarding Claim 11, Morita meets the limitations as follows: 
A method for determining a dimension between the back and the cutting edge of a vibrating blade mounted on a cutting head and capable of being vibrated in a vertical direction (i.e. z-axis) for cutting a flexible material, [i.e. a cutting machine provided with a blade width measuring apparatus …a head block 9 for vibrating the cutting blade 6 reciprocally in a direction along the Z-axis… for cutting the sheet materials; Fig. 1, c. 6, l. 1-10, and the blade width can be also measured optically by the use of laser beams. Also, the edge position can be optically or electrically detected.; Fig. 5, c. 11, l. 7-12] comprising in succession: …
Morita does not explicitly disclose the following claim limitations:
… acquiring a digital image of the blade mounted on the cutting tool so that a line corresponding to a cutting edge of the blade and a line corresponding to a back of the blade are visible in the image; 

However, in the same field of endeavor Newman discloses the deficient claim limitations, as follows:
… acquiring a digital image of the blade mounted on the cutting tool so that a line corresponding to a cutting edge of the blade and a line corresponding to a back of the blade are visible in the image; [i.e. camera is positioned under the blade at position to receive thermal radiation from the leading edge and the forward part of the low pressure side. This position reduces the angular changes due to blade rotation in the image during the frame acquisition.; Fig. 3, Para 0036, or FIG. 6 shows how a thermal camera located at position 212 can be used to test the entire blade from one location; Fig. 6, Para 0037, It is obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to understand that the mounting of the camera would be application specific and therefore it is a design choice. Therefore, the camera would be mounted such that the camera’s field of view would be such that camera would capture the image of the area of blade width needs to be measured. Because Applicant has not disclosed that having a specific mounting location provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with any appropriate mounting location used for capturing the blade area whose width is required to be measured. Therefore, it would have been 
determining on the digital image along a straight line perpendicular to the line corresponding to the cutting edge of the blade the number of pixels comprised between the line corresponding to the cutting edge of the blade and the line corresponding to the back of the blade; and calculating a filtered dimension between the back and the cutting edge of the blade based on the number of pixels comprised between the line corresponding to the cutting edge of the blade and the line corresponding to the back of the blade. [i.e. This position reduces the angular changes due to blade rotation in the image during the frame acquisition. The streamed video images from the thermal camera 222 are recorded by Image Processing computer 230 and Various means of processing the images including video image peak store, frame by frame analysis, histogram normalization, unsharp filters and so on to obtain good image quality and quantitative measurements of size and location comparing features of known size at the range to the target.; Fig. 5, Para 0036, and number of pixels in the image that comprise this line are counted to determine the image scale in unites of pixels per unit distance on the image of the blade.; Para 0045, Objects in the field in a digital image may be measured with respect to other objects of features in the image. First, a the digital image must be calibrated by counting the number of pixels in a line segment that cross and ends at the extremes of a feature of known dimension, located at approximately the same distance from the camera to the feature desired to be measured. The number of pixels counted divided by the features know dimension gives the image scale at that location in pixels/unit of measure (ft. or meters). Other features or objects can then be measured by counting pixels for either their length or wide or distance from a known datum, if in the field of view, the dimension being the pixel count 
Morita discloses measuring the width of the cutting blade and further discloses the measurement may be performed optically. Newman discloses an optically measuring the blade dimension or dimensions of any other feature by capturing the image of the blade area of interest, then filtering the image to improve the image quality and then counting the number of pixels either their length or wide from a known datum and divided by the image scale that would result in the dimension in ft. or meter using a software, where image scale is derived by calibration. Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to understand that to measure the number of pixels in the digital image along a straight line perpendicular to the line corresponding to the cutting edge of the blade to calculate the width of the blade.


Regarding Claim 12, Note the Rejection for claim 11, wherein Morita and Newman further discloses
The method according to claim 11, wherein the step consisting of taking a digitized image of the blade is accomplished by vibrating the blade at a vibration frequency which can reach the maximum vibration frequency allowed on the cutting machine. [i.e. Newman: for propagating subsurface anomalies during normal operation; Para 0014, Further it is well known to the person of ordinary skill in the art that operation of each machine would be application specific and it would normally operate to its maximum allowed limits and therefore, it is design choice. Therefore, as Newman discloses taking the digital image of the blade during normal operation. it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to understand that combining the teaching of Morita and Newman would result in the claimed invention where the operation of blade would vibrate at maximum frequency allowed while taking the digital image of the blade.]

Regarding Claim 13, Note the Rejection for claim 11 and 12, wherein Morita and Newman further discloses
The according to claim 12, wherein the vibration of the blade is accomplished at a vibration amplitude comprised between 0.5 mm and 30 mm. [i.e. Newman: for propagating subsurface anomalies during normal operation; Para 0014, Further it is 

Regarding Claim 14, Note the Rejection for claim 11, wherein Morita  and Newman further discloses
The method according to claim 11, wherein the step consisting of taking a digitized image of the blade is accomplished with the blade in a static position. [i.e. Morita: Taking measurements when the cutting blade 6 is stopped, c. 9, l. 12-17, and Newman discloses taking the digital images during the normal operation. Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to understand that the when digital image is taken during normal operation, it may be ok to take image when blade has stopped, that is in static position. Therefore, combining the teachings of Morita and Newman would result in claimed invention.]

Regarding Claim 15, Note the Rejection for claim 11, wherein Newman further discloses
The method according to claim 11, also comprising, prior to the step consisting of taking a digitized image of the blade, a calibration step consisting of taking a digitized image of a standard blade mounted on the cutting head, said standard blade having a known dimension between the back and the cutting edge. 

Regarding Claim 16, Note the Rejection for claim 11, wherein Morita  further discloses
The method according to claim 11, also comprising the use of the dimension between the back and the cutting edge of the blade to update the cutting head data. [i.e. Morita:  If the blade width is accurately measured, the position of the blade edge 66 is accurately calculated even when the width of the cutting blade changes due to wearing or replacement. If the cutting data delivered to the cutting head 1 is compensated by the change of the blade width, the sheet material 3 can be cut accurately along a cutting line.; c. 11, l. 13-18] 

Regarding Claim 17, Note the Rejection for claim 11, wherein Morita  further discloses
The method according to claim 11, wherein the step consisting of taking a digitized image of the blade is accomplished by means of a digital camera mounted on the cutting head facing the blade. [i.e. Newman: camera is positioned under the blade at position to receive thermal radiation from the leading edge and the forward part of the low pressure side. This position reduces the angular changes due to blade rotation in the image during the frame acquisition.; Fig. 3, Para 0036, or FIG. 6 shows how a thermal camera located at position 212 can be used to test the entire blade from one location; Fig. 6, Para 0037, It is obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to understand that the mounting of the camera would be application specific and therefore it is a design choice. Therefore, the camera would be mounted such that the camera’s field of view would be such that camera would capture the image of the area of blade width needs to be measured. Therefore, combining the teaching of Morita and Newman would result in the claimed invention, where digital camera may be 

Regarding Claim 18, Note the Rejection for claim 11 and 17, wherein Newman further discloses
The method according to claim 17, wherein the camera comprises a digital sensor having a resolution of 2592 by 1944 pixels and an acquisition speed of 15 images per second. [i.e. Newman: Using the high speed IR camera images … with sufficient resolution; Para 0046, Further, It is obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to understand that the speed and resolution of the camera used would be application specific and therefore it is a design choice. Because Applicant has not disclosed that having a specific speed and resolution of the camera provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with any appropriate speed and resolution of the camera used for capturing the blade area whose width is required to be measured. Therefore, it would have been an obvious matter of design choice for one with ordinary skill in the art at the time of invention to modify the teachings of Newman and combined with Morita to obtain the invention as specified in the claim.]




Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (US5573442A) (hereinafter Morita) and further in view of Newman (US20150043769A1)  (hereinafter Newman) and further in view of CHENG et al. (US20150194354A1)  (hereinafter CHENG).
Regarding Claim 20, Note the Rejection for claim 19, wherein Morita and Newman do not explicitly disclose the following claim limitations:
The device according to claim 19, also comprising means for lighting the cutting edge of the blade.
However, in the same field of endeavor CHENG discloses the deficient claim limitations, as follows:
The device according to claim 19, also comprising means for lighting the cutting edge of the blade. [i.e. backlighting device for illuminating the background of the images as captured by the imaging device.; Fig. 1, 4, Para 0020, 0031]

Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Morita and Newman add the teachings of CHENG as above, in order to provide a sharper image contrast of the images when captured by the imaging device. [CHENG: Para 0026]


Additional Pertinent Prior Arts for Reference
Following prior arts made of record and not relied upon is considered pertinent to applicant's disclosure are provided for the applicant reference:
US 20120229621 A1 related to Object Thickness And Surface Profile Measurements.
US 5768154 A related to Method and apparatus for measuring the width of metal strip.
US 10198826 B2 related to Method for measuring blade width of grooving tool.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488